Citation Nr: 0021936	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1981 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a low 
back condition.  The Board remanded this case in March 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's lumbar spine disability stems from an in- 
service injury.


CONCLUSION OF LAW

A lumbar spine disability was incurred during service.  
38 U.S.C.A. §§ 1131 and 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends, in essence, that his current back 
condition was incurred during active service.  According to 
his statements and testimony of record, he indicates that he 
first manifested lower back pain and right leg sciatica 
following a lifting injury in the early 1980's.  Thereafter, 
he was treated on several occasions with bed rest and Motrin.  
He recalls being told that he was having muscle spasms.  
Post- service, he claims to have exhibited continuous low 
back and right lower extremity pain symptomatology.  He 
indicates that VA first treated him for back pain in October 
1985 in conjunction with treatment for his service- connected 
knee disability.  He is of the opinion that his current back 
disability is causally related to, or was first manifested 
by, his in- service treatments for low back pain.

The appellant's service medical records indeed show his 
December 1981 complaint of gradual onset of lower back pain 
of three weeks duration.  At that time, his physical 
examination was unremarkable.  He was given an impression of 
lower back pain and prescribed flexion exercises.  He was 
seen again in December 1982 with complaint of gradual onset 
of right leg and buttock pain of one months' duration.  His 
physical examination revealed positive straight leg raising 
at 45 degrees on the right, but was otherwise unremarkable.  
He was given an impression of muscle strain/sciatica, and 
prescribed aspirin (ASA), Flexeril and heat.  There was no 
separation examination.

Post- service, a May 1986 VA orthopedic examination, 
conducted for purposes of evaluating the appellant's 
bilateral knee disability, was negative for complaint or 
manifestation of a lumbar spine disability.  His VA clinical 
records first document his complaint of right lower extremity 
pain in February 1987.  At that time, his physical 
examination was significant for positive straight leg raising 
on the right was well as positive sciatic notch symptoms.  He 
also described paresthesia.  He was initially diagnosed with 
a likely low back strain.  He continued to complain of low 
back with right lower extremity pain and was given a 
diagnosis of possible disc disease with nerve impairment in 
March 1988.  His subsequent VA and private clinical records 
show continued complaint of low back pain with pain radiating 
down his right leg. 

The appellant's private clinical records next show his report 
of severe low back and bilateral lower extremity pain 
following a work- related lifting injury in May 1993.  A 
subsequent x- ray examination revealed degenerative changes 
at L4-5 and L5- S1 as well as hypertrophic degenerative 
changes in the facet joints at L5-S1.  A magnetic resonance 
imaging (MRI) scan and myelogram study revealed herniated 
nucleus pulposus at L4-5 and L5-S1 as well as probable 
neuroforaminal encroachment between L5-S1 bilaterally.  A 
January 1994 letter from G.M.F., M.D., indicated that the 
appellant's chronic low back pain, which the examiner had 
been treating since February 1992, was related to 
degenerative disc disease and spondylosis.  Dr. F. also 
indicated that there was concern that the appellant also 
developed in the past a herniated nucleus pulposus in the 
lumbosacral area as well.  A December 1995 electrodiagnostic 
study demonstrated a right S1 lumbosacral radiculopathy.

In June 1999, a VA orthopedic examiner opined that it was as 
likely as not that the appellant's low back disability, 
diagnosed as degenerative joint disease of the lumbosacral 
spine, began while he was in service.  This opinion was based 
upon examination of the appellant and review of his claims 
folder.  In an October 1999 addendum, the examiner further 
commented that the appellant was seen for a back sprain while 
on active duty and evaluated at VA within 2 years of his 
discharge from service.  His June 1999 x- ray examination 
revealed Grade II retrolisthesis of L5 over S1 with 
significant narrowing of the disc space and marginal 
sclerosis.

Review of the evidence reveals documentation of the 
appellant's complaint of pain in the back, right lower 
extremity and buttocks during service with an assessment that 
included muscle strain/sciatica.  He has testified to 
continuity of symptomatology following his discharge from 
service, although his clinical records first document 
treatment in 1987.  He incurred an intercurrent injury in May 
1993, but Dr. F. has offered opinion that the appellant had 
manifested degenerative disc disease and spondylosis prior to 
that injury.  A VA examiner, upon review of the claims 
folder, has offered medical opinion that it is as likely as 
not that the appellant's degenerative joint disease of the 
lumbar spine began in service.  There are no countervailing 
medical opinions of record.  See Hanson v. Derwinski, 1 
Vet.App. 512 (1991) (an appellant is entitled to service 
connection where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).  See also Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991) (an adjudicator must support medical findings 
with independent medical evidence and may not refute expert 
medical conclusions based on unsubstantiated opinion).  
Accordingly, the Board concludes from this evidence that the 
appellant's lumbar spine disability stems from an in- service 
injury.


ORDER

Service connection for disability of the lumbar spine is 
granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


